Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 1 of 51 PageID #:497




              Exhibit B
      Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 2 of 51 PageID #:498


                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

SAMAR KAYYAL,

     Plaintiff,

v.                                          Case No: 1:17-cv-02718

ENHANCED RECOVERY COMPANY, LLC
a/k/a ERC and ENHANCED RESOURCE             Honorable John J. Tharp, Jr.
CENTER,

     Defendant.



                                JURY INSTRUCTIONS




                                           2
    Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 3 of 51 PageID #:499


                                  Jury Instruction No. 1

                                         (Agreed)

       Members of the jury, you have seen and heard all the evidence, and you are about to

hear the arguments of the attorneys. Now I will instruct you on the law.

       You have two duties as a jury. Your first duty is to decide the facts from the evidence

in the case. This is your job, and yours alone.

       Your second duty is to apply the law that I give you to the facts. You must follow these

instructions, even if you disagree with them. Each of the instructions is important, and you must

follow all of them. You must also continue to follow the instructions that I gave you at the start

of the trial that you may not communicate about the case or about people involved in the case with

anyone other than your fellow jurors until after you have returned your verdict.

       Perform these duties fairly and impartially. Each party to the case, whether the party is

an individual, a partnership, or a corporation, is entitled to the same fair consideration. Do not

allow sympathy, prejudice, fear, or public opinion to influence you. You should not be

influenced by any person’s race, color, religion, national ancestry, age, or sex.

       Nothing I am saying now, and nothing I said or did during the trial, is meant to indicate

any opinion on my part about what the facts are or about what your verdict should be.




                                                  3
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 4 of 51 PageID #:500




                                Jury Instruction No. 2

                                       (Agreed)

       The evidence consists of the testimony of the witnesses and the exhibits admitted in

evidence, and stipulations. A stipulation is an agreement that certain facts are true or that a

witness would have given certain testimony.

       In determining whether any fact has been proved, you should consider all of the

evidence bearing on that fact, regardless of who offered the evidence.

       You must make your decision based on what you recall of the evidence. You will not

have a written transcript of the testimony to consult.




                                                4
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 5 of 51 PageID #:501




                                Jury Instruction No. 3

                                       (Agreed)

       Certain things are not evidence. I will list them for you:

       First, if I told you to disregard any testimony or exhibits or struck any testimony or

exhibits from the record, such testimony or exhibits are not evidence and must not be

considered.

       Second, anything that you may have seen or heard outside the courtroom is not evidence

and must be entirely disregarded. This includes any press, radio, Internet or television reports

you may have seen or heard. Such reports are not evidence, and your verdict must not be

influenced in any way by such publicity.

       Third, questions and objections or comments by the lawyers are not evidence. Lawyers

have a duty to object when they believe a question is improper. You should not be influenced

by any objection, and you should not infer from my rulings that I have any view as to how

you should decide the case.

       Fourth, the lawyers’ opening statements and closing arguments to you are not evidence.

Their purpose is to discuss the issues and the evidence. If the evidence as you remember it

differs from what the lawyers said, your memory is what counts.




                                                5
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 6 of 51 PageID #:502




                               Jury Instruction No. 4

                                       (Agreed)

       Any notes you have taken during this trial are only aids to your memory. The notes

are not evidence. If you have not taken notes, you should rely on your independent

recollection of the evidence and not be unduly influenced by the notes of other jurors. Notes

are not entitled to any greater weight than the recollections or impressions of each juror

about the testimony.




                                               6
   Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 7 of 51 PageID #:503




                                   Jury Instruction No. 5

                                         (Agreed)

       If after considering all of the evidence you are satisfied that the Plaintiff has carried

her burden on each essential point as to which she has the burden of proof, then you must find

for the Plaintiff on her claims.

       On the other hand, if after considering all of the evidence you conclude Plaintiff has

failed to carry her burden of proof on a single essential point as to which she has the burden of

proof , then you must find for ERC.




                                                  7
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 8 of 51 PageID #:504




                                Jury Instruction No. 6

                                         (Agreed)

       You should use common sense in weighing the evidence and consider the

evidence in light of your own observations in life.

       In our lives, we sometimes look at one fact and conclude from it that another fact

exists. In law we call this an “inference.” A jury is allowed to make reasonable inferences, so

long as they are based on the evidence in the case.

       You may have heard the phrases “direct evidence” and “circumstantial evidence.”

Direct evidence is proof that does not require an inference, such as the testimony of someone

who claims to have personal knowledge of a fact. Circumstantial evidence is proof of a fact,

or a series of facts, that tends to show that some other fact is true.

       You are to consider both direct and circumstantial evidence. The law allows you to

give equal weight to both types of evidence, but it is up to you to decide how much weight to

give to any evidence in the case.




                                                 8
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 9 of 51 PageID #:505




                                 Jury Instruction No. 7

                                       (Agreed)

       You must decide whether the testimony of each of the witnesses is truthful and

accurate, in part, in whole, or not at all. You also must decide what weight, if any, you give to

the testimony of each witness.

       In evaluating the testimony of any witness, including any party to the case, you may

consider, among other things:

       -       the ability and opportunity the witness had to see, hear, or know the things that

the witness testified about;

       -       the witness’s memory;

       -       any interest, bias, or prejudice the witness may have;

       -       the witness’s intelligence;

       -       the manner of the witness while testifying;

           -   the reasonableness of the witness’s testimony in light of all the evidence in the

                 case; and

       -       any inconsistent statements or conduct by the witness.




                                                9
Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 10 of 51 PageID #:506




                                Jury Instruction No. 8

                                       (Agreed)

       The law does not require any party to call as a witness every person who might have

knowledge of the facts related to this trial. Similarly, the law does not require any party to

present as exhibits all papers and things mentioned during this trial.

       You may find the testimony of one witness or a few witnesses to be more persuasive

than the testimony of a larger number of witnesses. You need not accept the testimony of

the larger number of witnesses.




                                               10
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 11 of 51 PageID #:507




                                 Jury Instruction No. 9

                                       (Agreed)

       This is a civil case and as such the Plaintiff has the burden of proving her claims by a

preponderance of the evidence.




                                              11
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 12 of 51 PageID #:508




                                     Jury Instruction No. 10

                                             (Agreed)

       What does a “preponderance of evidence” mean? To establish a fact by a preponderance

of the evidence means to prove that the fact is more likely true than not true. A preponderance of

the evidence means the greater weight of the evidence. It refers to the quality and persuasiveness

of the evidence, not to the number of witnesses or documents. In determining whether a claim has

been proved by a preponderance of the evidence, you may consider the relevant testimony of all

witnesses, regardless of who may have called them, and all the relevant exhibits received in

evidence, regardless of who may have produced them.

       If you find that the credible evidence on a given issue is evenly divided between the

parties—that it is equally probable that one side is right as it is that the other side is right—then

you must decide that issue against the party having this burden of proof. That is because the party

bearing this burden must prove more than simple equality of evidence—he must prove the element

at issue by a preponderance of the evidence. On the other hand, the party with this burden of proof

need prove no more than a preponderance. So long as you find that the scales tip, however slightly,

in favor of the party with this burden of proof—that what the party claims is more likely true than

not true—then that element will have been proved by a preponderance of evidence.

       Some of you may have heard of proof beyond a reasonable doubt, which is the proper

standard of proof in a criminal trial. That requirement does not apply to a civil case such as this

and you should put it out of your mind.




                                                 12
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 13 of 51 PageID #:509




                                     Jury Instruction No. 11

                                             (Agreed)

       If after considering all of the evidence you are satisfied that Ms. Kayyal has carried her

burden on each essential point as to which she has the burden of proof, then you must find for Ms.

Kayyal on her claims.

       On the other hand, if after considering all of the evidence you conclude Ms. Kayyal has

failed to carry her burden of proof on a single essential point as to which she has the burden of

proof, then you must find for ERC.




                                                13
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 14 of 51 PageID #:510




                                Jury Instruction No. 12

                                          (Agreed)


        As you know, the plaintiff in this case is Samar Kayyal. The defendant in this case is

 Enhanced Recovery Center, LLC. I will refer to the defendant as ERC.

       Ms. Kayyal claims that ERC violated the Fair Debt Collection Practices Act, a federal law

that governs the collection of consumer debt. The Fair Debt Collection Practices Act is commonly

referred to as the “FDCPA.” If you hear the attorneys mention the “FDCPA”, they are referring to

the Fair Debt Collection Practices Act.




                                                14
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 15 of 51 PageID #:511




                                  Jury Instruction No. 13

                                         (Disputed)

Ms. Kayyal’s Proposed Instruction:

       Congress expressly found that “there is abundant evidence of the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” Baldwin v. McCalla, Raymer,

Padrick, Cobb, Nichols & Clark, L.L.C., 1999 WL 284788, at *3 (N.D. Ill. 1999) citing 15 U.S.C.

§1692(a). The FDCPA is a consumer protection statute designed to “eliminate abusive debt

collection practices by debt collectors.” Suesz v. Med-1 Solutions, LLC, 757 F.3d 636, 639 (7th

Cir. 2014).

       The FDCPA protects any person mistreated by a debt collector, including wrongly dunned

individuals. Todd v. Collecto, Inc. 731 F.3d 734, 737 (7th Cir. 2013) (finding that the FDCPA

protects wrongly dunned individuals and specifically stressing that §1692d is a protection for any

person mistreated by a debt collector). Accordingly, Ms. Kayyal does not have to prove that ERC

actually tried to collect the debt from her.

       The FDCPA is a strict liability statute; a debt collector need not be deliberate, reckless, or

even negligent to trigger liability. Wahl v. Midland Credit Mgmt., 556 F.3d 643, 646 (7th Cir.

2009). In other words, Ms. Kayyal does not have to prove that ERC’s actions were deliberate,

reckless, or even negligent for you to find ERC liable under the Fair Debt Collection Practices Act.




                                                15
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 16 of 51 PageID #:512




                                Jury Instruction No. 13

                                       (Disputed)

ERC’s Proposed Instruction:

       The FDCPA is a strict liability statute; a debt collector need not be deliberate, reckless, or

even negligent to trigger liability. Wahl v. Midland Credit Mgmt., 556 F.3d 643, 646 (7th Cir.

2009). In other words, Ms. Kayyal does not have to prove that ERC’s actions were deliberate,

reckless, or even negligent for you to find ERC liable under the FDCPA.




                                                16
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 17 of 51 PageID #:513




                                Jury Instruction No. 14

                                        (Disputed)

Ms. Kayya’ls Proposed Instruction:

       Ms. Kayyal contends that ERC violated numerous provisions of the Fair Debt Collection

Practices Act by placing collection calls to her cellular phone in an attempt to collect a debt that

was owed by a third party that has no relationship with Ms. Kayyal.




                                                 17
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 18 of 51 PageID #:514




                               Jury Instruction No. 14

                                      (Disputed)

ERC’s Proposed Instruction:

       Plaintiff contends that ERC violated numerous provisions of the FDCPA by placing

collection calls to her cellular phone in an attempt to collect a debt that was owed by a third

party that has no relationship with Ms. Kayyal.

       ERC disputes Plaintiff’s contention and contends it did not violate a single provision of

the FDCPA. ERC further contends that, immediately after being informed by Plaintiff for the

first and only time that it was calling the wrong person and Plaintiff directed ERC to cease

calling her, ERC stopped calling Plaintiff and removed her phone number from ERC’s phone

system.




                                              18
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 19 of 51 PageID #:515




                                Jury Instruction No. 15

                                       (Disputed)

Ms. Kayyal’s Proposed Instruction:

       Ms. Kayyal alleges that ERC violated Section 1692d of the FDCPA, which prohibits a

debt collector from engaging in any conduct the natural consequence of which is to harass,

oppress, or abuse any person in connection with collection of a debt. 15 U.S.C. §1692d.

        In order to find that ERC violated Section 1692d, you must determine that Ms. Kayyal

proved by a preponderance of the evidence that the natural consequence of ERC’s phone calls

was to harass, oppress, or abuse. In deciding whether the natural consequence was to harass,

oppress, or abuse, you should not focus on ERC’s intent but on the practical effect on the person

on the receiving end of ERC’s calls. Id.




                                                19
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 20 of 51 PageID #:516




                                Jury Instruction No. 15

                                       (Disputed)

ERC’s Proposed Instruction:

       Ms. Kayyal alleges that ERC violated Section 1692d of the FDCPA, which prohibits a

debt collector from engaging in any conduct the natural consequence of which is to harass,

oppress, or abuse any person in connection with collection of a debt. 15 U.S.C. §1692d.

       In order to find that ERC violated Section 1692d, you must determine that Ms. Kayyal

proved by a preponderance of the evidence that the natural consequence of ERC’s phone calls

was to harass, oppress, or abuse. In deciding whether the natural consequence was to harass,

oppress, or abuse, you should not focus on ERC’s intent but on the practical effect on the person

on the receiving end of ERC’s calls. Id. If you find that immediately after being informed by

Plaintiff that ERC was calling the wrong number ERC ceased calling Plaintiff you must rule in

favor of ERC.




                                                20
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 21 of 51 PageID #:517




                                 Jury Instruction No. 16

                                        (Disputed)

Ms. Kayyal’s Proposed Instruction:

       Ms. Kayyal alleges that ERC violated Section 1692d(5) of the Fair Debt Collection

Practices Act. Section 1692d(5) prohibits a debt collector from causing a telephone to ring or

engaging a person in a telephone conversation repeatedly or continuously with the intent to

annoy, abuse, or harass any person at the called number. 15 U.S.C. §1692d(5)

       In order to find that ERC violated Section 1692d(5), you must determine that Ms. Kayyal

proved by a preponderance of the evidence that ERC caused Ms. Kayyal’s telephone to ring

repeatedly or continuously with the intent to annoy, abuse, or harass. In determining whether

ERC intended to annoy, abuse, or harass, you may consider (1) whether Ms. Kayyal asked ERC

to stop calling and (2) the volume and pattern of the calls. [Dkt. 75, pg. 8].




                                                 21
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 22 of 51 PageID #:518




                                 Jury Instruction No. 16

                                        (Disputed)

ERC’s Proposed Instruction:

       Ms. Kayyal alleges that ERC violated Section 1692d(5) of the Fair Debt Collection

Practices Act. Section 1692d(5) prohibits a debt collector from causing a telephone to ring or

engaging a person in a telephone conversation repeatedly or continuously with the intent to

annoy, abuse, or harass any person at the called number. 15 U.S.C. §1692d(5)

       In order to find that ERC violated Section 1692d(5), you must determine that Ms. Kayyal

proved by a preponderance of the evidence that ERC caused Ms. Kayyal’s telephone to ring

repeatedly or continuously with the intent to annoy, abuse, or harass. In determining whether

ERC intended to annoy, abuse, or harass, you may consider (1) whether Ms. Kayyal asked ERC

to stop calling and (2) the volume and pattern of the calls. [Dkt. 75, pg. 8].

       If you determine by a preponderance of the evidence that (1) ERC immediately stopped

calling Ms. Kayyal after Ms. Kayyal advised ERC that it was calling the wrong number or (2)

the volume and pattern of ERC’s calls to Plaintiff was not indicative of an intent by ERC to

harass Plaintiff, you must find that ERC did not violate the Fair Debt Collection Practices Act.

(Hendricks v. CBE Group, Inc., 891 F.Supp.2d 892, 896.)




                                                 22
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 23 of 51 PageID #:519




                               Jury Instruction No. 17

                                      (Disputed)

Ms. Kayyal’s Proposed Instruction:

       Ms. Kayyal alleges that ERC violated Section 1692e(2)(A) of the FDCPA. Section

1692e(2)(A) prohibits a debt collector from making a false representation regarding the

character, amount, or legal status of any debt. There is no requirement to show an affirmative

misrepresentation to find a violation of Section 1692e(2) of the FDCPA. [Dkt. 75, pg. 8].

Section 1692e of the FDCPA applies to conduct that is misleading or deceptive for any reason.

Id.

       Ms. Kayyal alleges that ERC violated Section 1692e(2) by engaging in conduct that

would lead an unsophisticated consumer to believe he/she owes the debt that ERC was

attempting to collect. It is undisputed that Ms. Kayyal was not misled or deceived by ERC’s

calls. [Id. at pg. 9, fn. 30.] I have already ruled that Ms. Kayyal’s subjective understanding is

irrelevant.[Id.] The applicable standard    is not subjective—whether Ms. Kayyal actually

believed that ERC was asserting a debt was owed—but objective: whether an unsophisticated

consumer would be misled or deceived into thinking that she owed a debt.[Id.]

       An unsophisticated consumer is one that is “uninformed, naïve, or trusting,” but

possesses “rudimentary knowledge about the financial world,” and “possesses reasonable

intelligence, and is capable of making basic logical deductions and inferences.” Williams v.

OSI Educ. Servs., Inc., 505 F.3d 675, 678 (7th Cir. 2007) (quoting Pettit v. Retrieval Masters

Creditor Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir. 2000)). ” According to the unsophisticated

consumer standard, a statement or representation is misleading if a “significant fraction of the

population would be misled” by the statement or representation. Pettit, supra, 211 F.3d at 1060.


                                               23
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 24 of 51 PageID #:520




       In order to find that ERC violated Section 1692e(2)(A), you must determine that a

significant fraction of the population would have been led to believe that they owed a debt after

receiving ERC’s collection calls. Id.




                                                24
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 25 of 51 PageID #:521




                               Jury Instruction No. 17

                                      (Disputed)

ERC’s Proposed Instruction:

      Ms. Kayyal alleges that ERC violated Section 1692e(2)(A) of the Fair Debt Collection

Practices Act. Section 1692e(2)(A) prohibits a debt collector from making a false representation

regarding the character, amount, or legal status of any debt. There is no requirement to show an

affirmative misrepresentation to find a violation of Section 1692e of the FDCPA. [Dkt. 75, pg.

8]. Section 1692e applies to conduct that is misleading or deceptive for any reason. Id.

       Ms. Kayyal alleges that ERC violated Section 1692e by (1) falsely representing that she

owes the debt that ERC was attempting to collect and (2) misleading Ms. Kayyal into believing

she owes the debt that ERC was attempting to collect.

       It is undisputed that Ms. Kayyal was not misled or deceived by ERC’s calls. [Id. at pg.

9, fn. 30.] I have already ruled that Ms. Kayyal’s subjective understanding is irrelevant.[Id.]

The applicable standard is not subjective—whether Ms. Kayyal actually believed that ERC

was asserting a debt was owed—but objective: whether an unsophisticated consumer would be

misled or deceived into thinking that she owed a debt.[Id.]

       An unsophisticated consumer is one that is “uninformed, naïve, or trusting,” but

possesses “rudimentary knowledge about the financial world,” and “possesses “reasonable

intelligence,” and is capable of making basic logical deductions and inferences.” Williams v.

OSI Educ. Servs., Inc., 505 F.3d 675, 678 (7th Cir. 2007) (quoting Pettit v. Retrieval Masters

Creditor Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir. 2000)). ” According to the unsophisticated

consumer standard, a statement or representation is misleading if a “significant fraction of the

population would be misled” by the statement or representation. Pettit, supra, 211 F.3d at 1060.


                                               25
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 26 of 51 PageID #:522




       In order to find that ERC violated Section 1692e(2)(A), you must determine that a

significant fraction of the population would have been led to believe that they owed a debt after

receiving ERC’s collection calls. Id.

       If you determine by a preponderance of the evidence that (1) ERC immediately stopped

calling Ms. Kayyal after Ms. Kayyal advised ERC that it was calling the wrong number or (2)

the volume and pattern of ERC’s calls to Plaintiff was not indicative of an intent by ERC to

harass Plaintiff, you must find that ERC did not violate the Fair Debt Collection Practices Act.

(Hendricks v. CBE Group, Inc., 891 F.Supp.2d 892, 896.)




                                                26
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 27 of 51 PageID #:523




                         PROPOSED JURY INSTRUCTION NO. 18

                               BONA FIDE ERROR DEFENSE

                                           (Disputed)


Ms. Kayyal’s Proposed Instruction:

       ERC asserts the affirmative defense of “bona fide error.” The bona fide error defense

is a statutory defense specifically included in the FDCPA. The statute provides that ERC

may not be held liable for any violation of the FDCPA if ERC shows, by a preponderance

of the evidence, that the violation was not intentional and resulted from a bona fide error

notwithstanding the maintenance of procedures reasonably adapted to avoid such error. 15

U.S.C. §1692k(c).

       If you find that ERC’s conduct constituted a violation of the FDCPA, you should

then determine whether the bona fide error defense applies. To prevail on the bona fide error

defense with respect to any FDCPA violation that you have found in favor of Plaintiff, ERC

must prove:

              1.      That it did not intentionally violate the FDCPA;

              2.      That its error was bona fide (that is, a genuine mistake); and

              3.      That the error resulted despite the maintenance of procedures

designed to avoid the specific error which occurred. Id.

       To show that a violation of the Act was “unintentional,” ERC must show by a

preponderance of the evidence that it lacked the intent to violate the Act. Under this prong,

ERC need only show that a violation of the Act was unintentional. Id.

       In order to prove that a violation of the Act was the result of a bona fide error, ERC

must show by a preponderance of the evidence that the error was a mistake, such as a clerical


                                                27
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 28 of 51 PageID #:524




or factual mistake. Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A., 559 U.S.

587 (2010).

        In order to show that ERC maintained procedures reasonably adapted to avoid the

specific error which occurred, ERC must show by a preponderance of the evidence that:

              (1)       Prior to the violation of the Act, it had employed or implemented

procedures to avoid the error it made; and

              (2)       The procedures implemented were reasonably adapted to avoid the

error at issue.

        In order to find that ERC had procedures reasonably adapted to avoid the error it

made, you must find that that ERC had “processes that have mechanical or other such

‘regular orderly’ steps to avoid its error or mistake. Abdollahzadeh v. Mandarich Law

Group, LLP, 922 F.3d 810, 818 (7th Cir. 2019). “A thinly specified ‘policy,’ allegedly

barring some action but saying nothing about what action to take, does not qualify.” Id.

        The Act does not require that ERC take every conceivable precaution to avoid the

error at issue, and ERC is only required to show that the precautions taken were reasonable.

Kort v. Diversified Collection Servs., 394 F.3d 530, 539 (7th Cir. 2005). However,

procedures implemented after the error at issue to prevent the error from occurring again do

not qualify. Additionally, if a procedure is required by the Act, it does not qualify as a

defense.

        Accordingly, if you find that ERC has proven all three elements by a preponderance

of the evidence, you must find in favor of ERC on that claim. On the other hand, if you find

that ERC failed to prove all three elements by a preponderance of the evidence, you must

find in favor of Plaintiff.


                                                28
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 29 of 51 PageID #:525




                          PROPOSED JURY INSTRUCTION NO. 18

                                BONA FIDE ERROR DEFENSE

                                            (Disputed)


ERC’s Proposed Instruction:

        ERC asserts the affirmative defense of “bona fide error.” The bona fide error defense

is a statutory defense specifically included in the FDCPA. The statute provides that ERC

may not be held liable for any violation of the FDCPA if ERC shows, by a preponderance

of the evidence, that the violation was not intentional and resulted from a bona fide error

notwithstanding the maintenance of procedures reasonably adapted to avoid such error.

        If you find that ERC’s conduct constituted a violation of the FDCPA, you should

then determine whether the bona fide error defense applies. To prevail on the bona fide error

defense with respect to any FDCPA violation that you have found in favor of Plaintiff, ERC

must prove:

              1.       That it did not intentionally violate the FDCPA with respect to the

Plaintiff;

              2.       That its error was bona fide (that is, a genuine mistake); and

              3.       That the violation resulted despite the maintenance of procedures

designed to avoid the specific error which occurred; and

        To show that a violation of the Act was “unintentional,” ERC must show by a

preponderance of the evidence that it lacked the specific intent to violate the Act. Under this

prong, ERC need only show that a violation of the Act was unintentional.




                                                 29
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 30 of 51 PageID #:526




        In order to prove that a violation of the Act was the result of a bona fide error, ERC

must show by a preponderance of the evidence that the error was an objectively reasonable

clerical or factual mistake.

        In order to show that ERC “maintained procedures reasonably adapted to avoid any

violation of the Act”, ERC must show by a preponderance of the evidence that:

              (1)          Prior to the violation of the Act, it had employed or implemented

procedures to avoid violations of the Act; and

              (2)          The procedures implemented were reasonably adapted to avoid the

specific violation at issue.

        The Act does not require that ERC take every conceivable precaution to avoid

violating the Act's provisions, and ERC is only required to show that the precautions taken

were reasonable. However, procedures implemented after the violation at issue to prevent

the error from occurring again do not qualify. Additionally, if a procedure is required by the

Act, it does not qualify as a defense.

        Accordingly, if you find that ERC has proven all three elements by a preponderance

of the evidence, you must find in favor of ERC on that claim.

        If you find that ERC has not proved any one of the elements by a preponderance of

the evidence on a claim that you find Plaintiff has proved, you must return a verdict for

plaintiff on that claim.


                                       Authority for Instruction


              15 U.S.C. § 1692k(c); Hernandez v. Asset Acceptance, LLC, 11-cv-01729-

PAB-MEH Closing Jury Instructions No. 16; Johnson v. Riddle, 305 F.3d 1107, 1121 (10th


                                                  30
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 31 of 51 PageID #:527




Cir. 2002); Jenkins v. Heintz, 124 F.3d 824 (7th Cir. 1997) cert. denied 523 U.S. 1022

(1998); Kort v. Diversified Collection Serv., Inc., 394 F.3d 530 (7th Cir. 2005); Pipelines v.

Credit Bureau of Lockport, Inc., 886 F.2d 22 (2nd Cir. 1989).




                                                31
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 32 of 51 PageID #:528




                                Jury Instruction No. 19

                                         (Agreed)

       The Fair Debt Collection Practices Act specifically permits damages to be awarded against

a debt collector who violates the FDCPA in any manner. For you to award damages to Ms. Kayyal

in this case, it is not necessary to find that the ERC violated every provision of the FDCPA which

I have discussed with you today. All that is necessary for you to award damages is a finding that

ERC violated any provision of the Act.

        First, actual damages may be awarded to Ms. Kayyal as a result of the failure of ERC

to comply with the FDCPA. Actual damages not only include any out-of-pocket expenses but

also damages for annoyance, aggravation, frustration, invasion of privacy, personal humiliation,

embarrassment, mental anguish, and emotional distress. Baker v. G.C. Services Corp., 677 F.2d

775, 780 (9th Cir. 1982) (emotional distress damages are compensable under the FDCPA);

Dowling v. Litton Loan Servicing, LP, 2006 U.S. Dist. LEXIS 87098, at *33-34 (S.D. Ohio 2006)

(finding actual damages recoverable under the FDCPA include emotional distress, humiliation,

and embarrassment); Esget v. TCM Fin. Servs. LLC, 2014 U.S. Dist. LEXIS 8583, at *19 (E.D.

Cal. 2014) (“While the FDCPA does not define ‘actual damages,’ it is commonly accepted that

damages stemming from emotional distress are compensable under the FDCPA.”); Teng v.

Metropolitan Retail Recovery, 851 F.Supp. 61, 69 (E.D. N.Y. 1994) (finding that “emotional

distress is compensable as actual damages in a FDCPA case”); Jordan v. John Soliday Fin.

Group, LLC, 2010 U.S. Dist. LEXIS 111715, at *6 (N.D. Ohio 2010) (FDCPA permits recovery

of actual damages for emotional distress); Howze v. Romano, 1994 U.S. Dist. LEXIS 20547, at

*9 (D. Del. 1994) (emotional distress is compensable as actual damages in a FDCPA case).




                                               32
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 33 of 51 PageID #:529




       Second, there is no fixed standard or measure in the case of intangible items such as

annoyance, aggravation, frustration, invasion of privacy, personal humiliation, embarrassment,

mental anguish, and emotional distress. You must determine a fair and adequate award of these

items through the exercise of your judgment and experience in the affairs of the world after

considering all the facts and circumstances presented during the trial of this case.




                                                 33
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 34 of 51 PageID #:530




                              Jury Instruction No. 20

                                      (Agreed)

       If you find that ERC violated any provision of the Fair Debt Collection Practices Act,

then Ms. Kayyal may recover any actual damages that were caused by ERC’s violation of the

Fair Debt Collection Practices Act. 15 U.S.C. §1692k(a)(1).




                                             34
 Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 35 of 51 PageID #:531




                                  Jury Instruction No. 21

                                         (Agreed)

      If you find that ERC violated any provision of the Fair Debt Collection Practices Act,

then Ms. Kayyal may recover additional damages, which are often referred to as “statutory

damages.” Statutory damages are like a fine. You may award Ms. Kayyal statutory damages of

up to $1,000. In determining the amount of statutory damages, if any, to award, you are to

consider the following factors:

                 a) the frequency and persistence of noncompliance by ERC;

                 b) the nature of the noncompliance; and

                 c) the extent to which the noncompliance was intentional.


                 15 U.S.C. §1692k(b)(1)




                                                35
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 36 of 51 PageID #:532




                                     Jury Instruction No. 22

                                              (Agreed)

       You will now return to decide the case. In order to prevail, Ms. Kayyal must sustain her

burden of proof as I have explained to you with respect to each element of her claims. If you find

that Ms. Kayyal succeeded in sustaining the burden on all the elements of her claims, you should

return a verdict for Ms. Kayyal and against ERC.

       On the other hand, if after considering all of the evidence you conclude Plaintiff has

failed to carry her burden of proof on a single essential point as to which she has the burden of

proof, then you must find for ERC.

       It is your duty as jurors to consult with one another and to deliberate with a view to reaching

an agreement. Each of you must decide the case for himself or herself, but you should do so only

after a consideration of the case with your fellow jurors, and you should not hesitate to change an

opinion when convinced that it is erroneous. Your verdict must be unanimous, but you are not

bound to surrender your honest convictions concerning the effect or weight of the evidence for the

mere purpose of returning a verdict or solely because of the opinion of other jurors. Discuss and

weigh your respective opinions dispassionately, without regard to sympathy, without regard to

prejudice or favor for either party, and adopt that conclusion which in your good conscience

appears to be in accordance with the truth.

       Again, each of you must make your own decision about the proper outcome of this case

based on your consideration of the evidence and your discussions with your fellow jurors. No juror

should surrender his or her conscientious beliefs solely for the purpose of returning a unanimous

verdict.




                                                 36
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 37 of 51 PageID #:533




                                     Jury Instruction No. 23

                                             (Agreed)

       This case is important for Ms. Kayyal and for ERC. All parties, as well as the court, have

expended a great deal of time, effort, and resources in seeking a resolution of this dispute. It is

desirable if a verdict can be reached, but your verdict must represent the conscientious judgment

of each juror.

       While you may have honest differences of opinion with your fellow jurors during the

deliberations, each of you should seriously consider the arguments and opinions of the other jurors.

Do not hesitate to change your opinion if, after discussion of the issues and consideration of the

facts and evidence in this case, you are persuaded that your initial position is incorrect. However,

I emphasize that no juror should vote for a verdict unless it represents his conscientious judgment.




                                                37
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 38 of 51 PageID #:534




                                    Jury Instruction No. 24

                                            (Agreed)

       When you retire, you should elect one member of the jury as your foreperson. That

person will preside over the deliberations and speak for you here in open court.




                                                38
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 39 of 51 PageID #:535




                                     Jury Instruction No. 25

                                             (Agreed)

       You are about to go into the jury room and begin your deliberations. If during those

deliberations you want to see any of the exhibits, you may request that they be brought into the

jury room. If you want any of the testimony read back to you, may also request that. Please

remember that it is not always easy to locate what you might want, so be as specific as you possibly

can in requesting exhibits or portions of the testimony.

       Your requests for exhibits or testimony—in fact any communication with the court—

should be made to me in writing, signed by your foreperson, and given to one of the marshals. In

any event, do not tell me or anyone else how the jury stands on any issue until after a unanimous

verdict is reached.




                                                39
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 40 of 51 PageID #:536




                                     Jury Instruction No. 26

                                             (Agreed)

       After you have reached a verdict, your foreperson will fill in the form that has been given

to you, sign and date it and advise the marshal outside your door that you are ready to return to

the courtroom. Once your verdict is announced by your foreperson in open court and officially

recorded, it cannot ordinarily be revoked.




                                                40
     Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 41 of 51 PageID #:537




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SAMAR KAYYAL
                                                      CASE NO. 1:17-cv-02718
         Plaintiff,
                                                      District Judge Hon. John J. Tharp, Jr.
v.
                                                      Magistrate Judge Hon. Sidney I. Schenkier
ENHANCED RECOVERY COMPANY, LLC
a/k/a ERC and ENHANCED RESOURCE
CENTER

         Defendant.

                                         VERDICT FORM

         We, the jury, render our verdict in this action in response to the following questions:



     PLAINTIFF'S CLAIM UNDER THE FAIR DEBT COLLECTION PRACTICES ACT,
                              15 U.S.C. § 1692D

        Question 1:     Did Ms. Kayyal prove, by a preponderance of the evidence, that ERC

     engaged in any conduct the natural consequence of which is to harass, oppress, or abuse a

     person?

                                       ___ YES                  ___ NO



         If your answer is "NO," proceed to Question 5.

         If your answer is "YES," proceed to Question 2.




                                                  1
   Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 42 of 51 PageID #:538




ERC’S BONA FIDE ERROR DEFENSE AS TO PLAINTIFF’S CLAIM UNDER THE
              FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §1692d

       Question 2: If you found a violation of 15 U.S.C. §1692d, did ERC prove, by a
preponderance of the evidence, that its violation was unintentional?


                                     ___ YES        ___ NO

       If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692d claim. Proceed to the Question 5.

       If your answer is "YES," proceed to Question 3.




       Question 3: If you found a violation of 15 U.S.C. §1692d , did ERC prove, by a
preponderance of the evidence, that its violation 15 U.S.C. §1692d was the result of a bona
fide error?

                                     ___ YES        ___ NO

       If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692d claim. Proceed to Question 5.

       If your answer is "YES," proceed to Question 4.




       Question 4: If you found a violation of 15 U.S.C. §1692d, did ERC prove, by a
preponderance of the evidence, that it maintained procedures reasonably adapted to avoid
such error?

                                     ___ YES        ___ NO




                                                2
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 43 of 51 PageID #:539




      If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692d claim. Proceed to Question 5.



      If your answer is "YES" to questions 2, 3, and 4, you have found a verdict in
favor of ERC on Plaintiff’s 15 U.S.C. §1692d claim. Proceed to Question 5.




                                            3
Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 44 of 51 PageID #:540




PLAINTIFF'S CLAIM UNDER THE FAIR DEBT COLLECTION PRACTICES ACT,
                         15 U.S.C. § 1692d(5)



   Question 5:     Did Ms. Kayyal prove, by a preponderance of the evidence, that ERC

caused her telephone to ring or engage her in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass?

                                 ___ YES               ___ NO



     If your answer is "NO," proceed to Question 9.
     If your answer is "YES," proceed to Question 6.




                                            4
   Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 45 of 51 PageID #:541




         ERC’S BONA FIDE ERROR DEFENSE AS TO PLAINTIFF’S CLAIM
UNDER THE FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §1692d(5)


         Question 6: If you found a violation of 15 U.S.C. §1692d(5), did ERC prove, by a
preponderance of the evidence, that its violation was unintentional?


                                       ___ YES        ___ NO

         If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692d(5) claim. Proceed to the Question 9.

         If your answer is "YES," proceed to Question 7.




         Question 7: If you found a violation of 15 U.S.C. §1692d(5) , did ERC prove, by a
preponderance of the evidence, that its violation was the result of a bona fide error?
                                      ___ YES         ___ NO

         If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692d(5) claim. Proceed to Question 9.

         If your answer is "YES," proceed to Question 8.




         Question 8: If you found a violation of 15 U.S.C. §1692d(5), did ERC prove, by a
preponderance of the evidence, that it maintained procedures reasonably adapted to avoid such
error?
                                     ___ YES          ___ NO

         If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692d(5) claim. Proceed to Question 9.


                                                 5
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 46 of 51 PageID #:542




      If your answer is "YES” to questions 6, 7, and 8, you have found a verdict in
favor of ERC on Ms. Kayyal’s 15 U.S.C. §1692d(5) claim. Proceed to Question 9.




                                           6
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 47 of 51 PageID #:543




PLAINTIFF’S CLAIM UNDER THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                          U.S.C. § 1692e(2)

     Question 9:    Did Ms. Kayyal prove, by a preponderance of the evidence, that ERC’s

 phone calls would mislead an unsophisticated consumer into believing that he/she owed a debt

 that ERC was attempting to collect?

                                   ___ YES              ___ NO



      If your answer is “NO” to Questions 1, 5, and 9, you have found a verdict in
favor of ERC. Do not answer any further questions and proceed to sign the
appropriate portion of the Certification form.


      If your answer is "YES" to Question 9 proceed to answer Question 10.




                                             7
   Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 48 of 51 PageID #:544




       ERC’S BONA FIDE ERROR DEFENSE AS TO PLAINTIFF’S UNDER
THE FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §1692e(2) CLAIM



       Question 10: If you found a violation of 15 U.S.C. §1692e(2), did ERC prove, by a
preponderance of the evidence, that its violation was unintentional?

                                     ___ YES          ___ NO

       If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692e(2) claim and proceed to the Question 13.

       If your answer is "YES," proceed to Question 11




       Question 11: If you found a violation of 15 U.S.C. §1692e(2) , did ERC prove, by a
preponderance of the evidence, that its violation was the result of a bona fide error?

                                     ___ YES          ___ NO

       If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692e(2) claim. Proceed to the Question 13.

       If your answer is "YES," proceed to Question 12.




       Question 12:

       If you found a violation of 15 U.S.C. §1692e(2), did ERC prove, by a preponderance of
the evidence, that it maintained procedures reasonably adapted to avoid such error


       If your answer is "NO," you have found a verdict in favor of Ms. Kayyal on her
15 U.S.C. §1692e(2) claim and proceed to the Question 13.

                                                 8
   Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 49 of 51 PageID #:545




      If your answer is "NO" and you have found that ERC is not entitled to the bona

fide error defense on any of Ms. Kayyal’s claims (answered “NO” to any question from

Questions 2 through 4, 6 through 8 or 10 through 12), proceed to Question 13.



      If your answer is "YES" and you have found that ERC is entitled to the bona fide

error defense on all of Ms. Kayyal’s claims (answered “YES” to all questions from

Questions 2 through 4, 6 through 8 or 10 through 12), you have found a verdict in favor

of ERC. Do not answer any further questions and proceed to sign the appropriate

portion of the Certification form.




                                            9
   Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 50 of 51 PageID #:546




                                      DAMAGES

       Answer Question 13 only if you answered "YES" to Questions l, 5 and/or 9 and
found that ERC is not entitled to the bona fide error defense on any of Ms. Kayyal’s
claims (answered “NO” to any question from Questions 2 through 4, 6 through 8 or 10
through 12).

       Question 13: What amount, between $0 and $1,000.00, does the jury award as statutory
damages (a fine) to Ms. Kayyal?


                                      $ __________


       Answer Question 14 only if you answered "YES" to Questions l, 5 and/or 9
and found that ERC is not entitled to the bona fide error defense on any of Ms.
Kayyal’s claims (answered “NO” to any question from Questions 2 through 4, 6
through 8 or 10 through 12).



       Question 14: What amount does the jury award as actual damages to Ms. Kayyal?


                                      $ __________
       Proceed to sign the appropriate portion of the Certification form.




                                                10
  Case: 1:17-cv-02718 Document #: 85-2 Filed: 01/31/20 Page 51 of 51 PageID #:547




                                       CERTIFICATION

         We, the jury, certify by our signatures that we have found a verdict in favor of the
     Plaintiff, Samar Kayyal on the claim(s) herein, and that the verdict reflects the unanimous
                                         decision of the jury.




         Dated: ________ 2020



        We, the jury, certify by our signatures that we have found a verdict in favor of
the Defendant Enhanced Recovery Company, LLC on the claim(s) herein, and that the
verdict reflects the unanimous decision of the jury.




         Dated: _______ 2020




4835-8743-0067.1
